Case 2:19-cv-06182-DSF-PLA Document 134 Filed 06/03/21 Page 1 of 3 Page ID #:8150




                      UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA




         JANET GARCIA, et al.,                CV 19-6182 DSF (PLAx)

              Plaintiffs,

                                              Order GRANTING Motion to
                                              Withdraw as Counsel of Record
                            v.
                                              for Plaintiff (Dkt. 128)


         CITY OF LOS ANGELES, et al.,

              Defendants.




           Legal Aid Foundation of Los Angeles, Schonbrun Seplow
     Harris Hoffman & Zeldes LLP, and Kirkland & Ellis LLP
     (Counsel) move for leave to withdraw as counsel for Plaintiff Ali
     El-Bey, describing their inability to contact Mr. El-Bey. Despite
     conceding that a breakdown has occurred, the City of Los Angeles
     opposed the motion, making irrelevant and inappropriate
     arguments and demands. 1 It is obvious that Counsel cannot
     continue to represent Mr. El-Bey as they cannot even




     1 The City is cautioned that its briefing should address only appropriate
     issues in the future.
Case 2:19-cv-06182-DSF-PLA Document 134 Filed 06/03/21 Page 2 of 3 Page ID #:8151




     communicate with him. Good cause has been shown. The motion
     is granted effective immediately.2

          Because Mr. El-Bey is an individual, he may represent
     himself. It was his obligation to keep in contact with counsel, and
     he has not done so. Obviously, neither Counsel nor the Court
     have an address for him to list on the docket. In the event Mr. El-
     Bey does contact Counsel in the future,3 Counsel are ordered to:
          (1) Attempt to obtain a current address or means of
     communicating with him, and to provide that information to the
     Court and the City;
          (2) Inform Mr. El-Bey of all future dates set in this action,
     including, but not limited to, pre-trial conference related dates,
     discovery cut-off dates, the motion cut-off date, and dates relating
     to any pending discovery obligations;
           (3) Inform Mr. El-Bey that any individual appearing pro se
     will be required to comply with this Court’s standing orders, this
     District’s Local Rules, the Federal Rules of Civil Procedure and all
     other federal rules;
           (4) Inform Mr. El-Bey when and where he may obtain his
     case file;
           (5) Inform Mr. El-Bey of the following:


           Parties in court without a lawyer are called “pro se
     litigants.” These parties often face special challenges in federal
     court. Public Counsel runs a free Federal Pro Se Clinic where pro

     2
      Error! Main Document Only.The Court deems this matter appropriate
     for decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.
     The hearing set for June 7, 2021 is removed from the Court’s calendar.

     3The Court does not require that Counsel make any further affirmative
     attempts to communicate with Mr. El-Bey.



                                           2
Case 2:19-cv-06182-DSF-PLA Document 134 Filed 06/03/21 Page 3 of 3 Page ID #:8152




     se litigants can get information and guidance. The Clinic is
     located at the Roybal Federal Building and Courthouse, 255 East
     Temple Street, Los Angeles, CA 90012 (note that the clinic may
     not be open for in-person appointments during the pandemic). Pro
     se litigants must call or submit an on-line application to request
     services as follows: on-line applications can be submitted at
     http://prose.cacd.uscourts.gov/los-angeles, or call (213) 385-2977,
     ext. 270.


                 IT IS SO ORDERED.

      Date: June 3, 2021                   ___________________________

                                           Dale S. Fischer
                                           United States District Judge




                                       3
